DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6-29, 31, 32 and 34-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The following is an excerpt from the 12/9/2020 Office Action in Application 15/225,095, which is also relevant here:
“The examiner has reversed his position on these claims after taking a very strong position against these claims previously. Some explanation is in order.
(1) The applicant has emphasized on page 8 of applicant’s 9/10/2020 communication “similarly to a conventional magnetic stripe card and in conformance with signal strength relevant to industry standards.”   
In general and absent a special understanding, one would aim to design a magnetic stripe emulator with a magnetic signal strength that is similar to industry standards.
As the applicant has noted previously, the magnetic signal strength for a magnetic stripe is very low because otherwise adjacent bits would interfere with one another.
For proper magnetic readability outside of the reader, a significant increase in signal strength would be used in comparison to the industry standard for a magnetic stripe. Although 
(2) As the applicant has shown, the prior art emulators are clearly made to be used inside a reader and external use is not explicitly contemplated. 
Thin profiles of an emulator portion and swipe sensors to trigger emulation are two features in the prior art that show explicit design for use inside of the stripe reader channel. This shows significant engineering effort that would be unnecessary if the stripe were merely inside the reader.
(3) The examiner has not been able to produce any actual showing of an emulator being used outside the reader, separate from the present applicant.
The examiner had argued that an emulator would work either internally or externally. But the industry standards for magnetic stripe signal strength are very low and do not contemplate external use. A stronger signal than the standard would be appropriate.
(4) Several patents have been issued by the Office to the present applicant relating to communication of a magnetic emulator outside of the reader. The present examiner’s positions on this subject matter differed from other examiners at the office.
See US Patents 8,517,276; 10,325,199; 10,496,918 and 10,198,687, signed by four different examiners.
Although this does not prove which position is right, it did help convince this examiner to take a critical new look at his position. The Office should be consistent where possible.”



Claims 33 and 43-50 had previously been rejected. These have been cancelled in the 11/3/2021 amendment. There being no remaining rejected claims, all claims stand allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876